***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCWC-XX-XXXXXXX
                                                               29-JUN-2021
                                                               01:31 PM
                                                               Dkt. 12 OP



            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                            ---o0o---
________________________________________________________________

                           STATE OF HAWAIʻI,
                    Respondent/Plaintiff-Appellee,

                                     vs.

                   ALLAN MICHAEL G. FELICIANO,
                  aka ALLAN M. GAMON FELICIANO,
                Petitioner/Defendant-Appellant.
________________________________________________________________

                             SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3FFC-XX-XXXXXXX)

                               JUNE 29, 2021

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                 OPINION OF THE COURT BY McKENNA, J.

                            I.    Introduction

    Michael G. Feliciano (“Feliciano”) appeals his jury

conviction in the Family Court of the Third Circuit (“family

court”) for abuse of family or household member.            Feliciano
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


allegedly struck the complaining witness (the “CW”), his wife,

in the face in the early morning hours of January 14, 2017.

    Before trial, the State of Hawaiʻi (“the State”) filed a

notice of intent to use evidence of Feliciano’s “prior bad

acts,” seeking to introduce a 2016 incident in which Feliciano

allegedly pushed the CW out of a chair (“chair incident”).               The

State asserted the chair incident was relevant because: (1) it

contributed to the CW’s medical use of marijuana; (2) Feliciano

indicated his intent to raise CW’s marijuana use the night of

January 13, 2017; (3) it explained the CW’s medical marijuana

use; and (4) it would rebut Feliciano’s expected defenses.               The

family court ruled the State could introduce the chair incident

“[i]f the door is opened” by Feliciano through evidence of the

CW’s marijuana use.

    During direct examination, the CW testified she used

medical marijuana to treat her chronic back pain.            On cross-

examination, defense counsel asked about her marijuana use and

the couple’s prior six-month separation, but did not ask why the

couple had separated.      Feliciano later testified that the

couple’s relationship began to deteriorate after the CW “started

going heavy on marijuana usage” and that the CW voluntarily left

their home in February 2016.       During his cross-examination, the

family court overruled defense counsel’s objection to the State



                                      2
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


asking Feliciano about the chair incident, ruling that Feliciano

had “[o]pened the door.”

     The family court then allowed the CW to testify as a

rebuttal witness regarding the chair incident because the

“defendant testified on the relationship between the parties by

saying she used drugs or marijuana and that -– well, the

relationship was raised and the inference also was left that she

moved out for different reasons.”          The family court gave

limiting instructions to the jury that the chair incident could

only be considered as to the relationship between Feliciano and

the CW as well as to Felicano’s motive.

     On appeal to the Intermediate Court of Appeals (“ICA”),

Feliciano argued the family court abused its discretion in

admitting the chair incident evidence and that the family

court’s limiting instructions did not mitigate the prejudicial

effect of the evidence.

     In its August 31, 2020 memorandum opinion, the ICA majority

rejected Feliciano’s arguments.           State v. Feliciano, CAAP-17-

0000581, 2020 WL 5111230 (App. Aug. 31, 2020) (mem.).             The ICA

majority ruled: (1) the family court properly admitted the chair

incident evidence under the “opening the door” doctrine because

Feliciano offered evidence that could be false or misleading in

isolation; (2) the chair incident evidence passed muster under

Hawaiʻi Rules of Evidence (“HRE”) Rules 404(b) and 403 (1980);

                                      3
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


and (3) the family court’s limiting instructions mitigated any

unfair prejudice resulting from the chair incident evidence.

Judge Leonard dissented.

       We hold the ICA erred by ruling Feliciano “opened the door”

to the chair incident evidence.            We have not adopted the

“opening the door” doctrine and, in any event, Feliciano did not

first introduce inadmissible evidence or evidence that was false

or misleading in isolation.        We also hold the ICA erred by

ruling the chair incident evidence admissible under HRE Rule

404(b).     Moreover, even if the chair incident evidence had

otherwise been admissible, it should have excluded by HRE Rule

403.    We further hold the family court’s limiting instructions

failed to mitigate the prejudicial impact of the chair incident

evidence.     Finally, we hold that the improper admission of the

chair incident evidence was not harmless beyond a reasonable

doubt.

       Hence, we vacate the ICA’s September 28, 2020 judgment on

appeal and the family court’s June 2, 2017 judgment, and we

remand this case to the family court for further proceedings

consistent with this opinion.




                                       4
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                                II.   Background

A.     Factual background

       Feliciano and the CW were married around 2012,1 and owned a

house together in Kona, Hawaiʻi.             Feliciano worked as a porter

and bartender.        He was also an ammo specialist and sergeant in

the Hawaiʻi Army National Guard, which he had entered

approximately eleven years earlier.             Feliciano is five feet six

inches tall and weighs 170 pounds, and the CW is five feet tall

and weighs 105 pounds.

B.     Procedural background

       1.     Family court proceedings

              a.    Pre-trial

       On February 2, 2017, the State charged Feliciano via

complaint with abuse of a family or household member, in

violation of Hawaiʻi Revised Statutes (“HRS”) § 709-906(1) (Supp.

2016) of the CW “[o]n or about the 13th day of January, 2017[.]”2


1      The CW testified she was in the process of filing for a divorce.

2      HRS § 709-906(1) provides in relevant part:

              (1) It shall be unlawful for any person, singly or in
              concert, to physically abuse a family or household member .
              . . .

                    For the purposes of this section:

                    . . . .

                    “Family or household member”:

                          (a) Means spouses or reciprocal beneficiaries,
                              former spouses or reciprocal beneficiaries,


                                         5
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


Feliciano indicated his defenses would be a lack of the

requisite state of mind and self-defense.

    Before trial, the State filed a notice of intent to use

evidence of Feliciano’s “prior bad act” at trial, specifically

of “[f]acts and [c]ircumstances documented in police report

C17001634 and in interviews with [the CW] detailing an incident

in 2016 in which [Feliciano] pushed [the CW] out of a chair.”

The State indicated its intent to introduce this evidence

“pursuant to Hawaii Rules of Evidence Rule 404 to show state of

mind (victim; witnesses; and Defendant) motive, intent, plan,

absence of mistake, knowledge, modus operandi, and/or other R.

404 purposes.”     The State argued: (1) the chair incident

contributed to the CW’s medical marijuana use; (2) Feliciano had

indicated his intent to raise the issue of the CW’s marijuana

use on the night of January 13, 2017; (3) the chair incident was

necessary to explain the CW’s medical marijuana use; and (4) the

chair incident was also relevant to rebut Feliciano’s expected

defenses of ignorance or mistake as well as self-defense

regarding the initial aggressor issue.          Feliciano opposed and

also filed a motion in limine to exclude any such evidence.



                           persons in a dating relationship as defined
                           under section 586-1, persons who have a
                           child in common, parents, children, persons
                           related by consanguinity, and persons
                           jointly residing or formerly residing in
                           the same dwelling unit[.]


                                      6
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


      The family court3 ruled the chair incident would be admitted

if Feliciano “opened the door,” stating:

             [Deputy prosecuting attorney (“DPA”)]: —- far as the prior
             bad acts, the State is just trying to reserve its ability
             to bring up a prior incident between the defendant and the
             complainant with regard —-

                      . . . .

             THE COURT: . . . .
                   So you talking about prior actions of the defendant
             may be relevant?

             [DPA]:     If that —-

             THE COURT:        If the –

             [DPA]:     —- her marijuana usage is brought up.

             THE COURT:        If the door is opened.

             [DPA]:     Yes.

             THE COURT: So well to that extent, if the motion in limine
             is prohibiting that, motion is denied.

Trial then began.

             b.       Jury trial

                      i.       Feliciano’s opening statement

      During Feliciano’s opening statement, the deputy public

defender (“DPD”) described the CW as being “under the influence

of various substances” and “behaving aggressively” on January

13, 2017, Feliciano’s actions as “justified,” and the couple’s

relationship as “rocky.”




3     The Honorable Ronald Ibarra presided.


                                             7
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                 ii.   The CW’s testimony

      The State called the CW as its first witness, who testified

as follows.

      On the evening of January 13, 2017, the CW and Feliciano

had a get-together with friends at their home.           Feliciano was

“drinking the whole time”; the CW did not know how much alcohol

Feliciano consumed.      The CW did not drink alcohol that evening,

but she used marijuana.      She had a valid medical marijuana

license for chronic back pain.

      At some point during the evening, “some roughhousing” broke

out between two of the male guests and Feliciano became

involved.    The CW intervened to calm Feliciano down to keep him

from fighting.     Feliciano told her to “get out of his way[,]”

while grabbing and twisting her wrists.          She then went inside

the house, turned off the lights, pulled out the pull-out couch

bed in the living room, and fell asleep alone with her clothes

on.

      In the early morning hours of January 14, 2017, Feliciano

pulled the CW off of the couch bed.         She saw one of Feliciano’s

friends also sleeping on the couch bed with his clothes on.

Feliciano told her to “get [her] ass out of bed” and asked “what

the heck was [she] doing sleeping with his friend.”            She

responded that “[she] didn’t wanna go and sleep in the room with

him, in the same bed, and [she] told him to take his friend with

                                      8
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


him ‘cause [she] was sleeping on the couch first.”              Feliciano,

who appeared to be under the influence of alcohol, “got mad at

[her].”     He said, “Oh, why you don’t wanna come sleep in the

room with me, ‘cause I hurt you?            You don’t know what hurting

is.   You don’t know what abuse is.          I’ll show you.”

      Feliciano then punched the left side of the CW’s face with

his right fist.       She had her arms down at her side when

Feliciano struck her; she blacked out and fell to the ground.4

When she came to, she was lying on the ground and Feliciano was

angrily standing over her.         The CW went into the bathroom and

took pictures of her face, and when she went back to the living

room, the friend was gone.         She did not call the police and went

back to sleep.

      The next morning, the CW went to get a massage.             Feliciano

texted, asking if he had hit her the night before, stating that

if he had, he was sorry.5        She did not respond.       Approximately

four days after Feliciano struck her, the CW went to the police




4     The complaint alleged the abuse occurred “[o]n or about the 13th day of
January, 2017[.]” Although evidence was elicited that Feliciano grabbed and
twisted the CW’s wrists that night, the State appeared to elect the punch
that allegedly occurred the morning of January 14, 2017, as the abuse
incident; in any event, the jury was given an unanimity instruction. See
State v. Hironaka, 99 Hawaiʻi 198, 207-08, 53 P.3d 806, 815-16 (2002) (an
unanimity instruction is required, absent an election by the prosecution,
when at trial, the prosecution adduces proof of two or more separate and
distinct culpable acts and the prosecution seeks to submit to the jury that
only one offense was committed).

5     A screenshot of the text messages was received into evidence.


                                        9
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


station, where she had three photographs of her face taken.6                 She

then went to the family court to obtain a temporary restraining

order (“TRO”).7

      On cross-examination, the DPD asked the CW about her

marijuana use, medical marijuana card, and the other prescribed

medications she took the night of January 13, 2017.8              The DPD

also asked about the couple’s prior separation, and the CW

responded she had been separated from Feliciano for six months.

The DPD did not ask why the couple had separated.

                   iii. Feliciano’s testimony

      Feliciano disputed the CW’s account of events, testifying

as follows.

      After the get-together, Feliciano fell asleep in the master

bedroom and when he woke up, the CW was not in bed with him.

Worried, Feliciano looked for her and found her in the living

room on the couch bed “under the covers” with one of his

friends.     He woke the CW and pulled her up to go back to the

6     The photographs, which showed a laceration and slight discoloration on
the left side of the CW’s face, were admitted into evidence.

7     The CW testified regarding the January 30, 2017 TRO hearing, and the
family court received into evidence a video disc that recorded the TRO
hearing; the TRO hearing was played for the jury. According to the CW,
Feliciano testified at the TRO hearing that he pulled the CW out of the bed
and that he open-hand slapped the CW.

8     The CW testified she took Trazodone, which was supposed to help her
sleep, and Clonazepam, which was supposed to help with her night terrors.
The CW also stated she was prescribed Progesterone for anxiety and Cymbalta
for depression; although she stated she always took her medication as
prescribed, it is unclear from the record whether she was also on
Progesterone and Cymbalta on the night of January 13, 2017.


                                       10
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


bedroom.     As they were walking to the bedroom, she pulled her

hand away from his, became angry, started yelling, and kept

pushing him; Feliciano reacted by slapping the CW’s face.                 He

then walked into his room, and he did not see the CW again that

night.    Feliciano denied telling the CW, “You don’t know what

abuse is, I’ll show you what abuse is.”

       Feliciano then testified regarding the effect of the CW

“going heavy on marijuana usage” on their relationship: the CW

stopped going to work, watched television while “smoking all

day[,]” and Feliciano had to do the chores after working all

day.    The CW was on a number of medications, including

marijuana.     Their relationship was “rocky” and although the CW

wanted to separate, he did not want to as he felt they could

work things out.

       On cross-examination, the State asked Feliciano, “Did [the

CW] move out because of something you had done to her in

February of last year?”       Defense counsel objected; the family

court overruled the objection, stating, “Opened the door.”                The

State then asked, “Did you push her out of a chair in February

because you were upset about something to eat?” to which

Feliciano responded he had not.




                                      11
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                  iv.   The CW’s chair incident testimony and the
                        family court’s limiting instructions

    After the defense rested and the jury left the courtroom,

the State stated it would call the CW as a rebuttal witness.

After a discussion with counsel, the family court indicated it

would instruct the jury that the chair incident evidence could

be considered only on “the issue of the relationship of the

parties” and for no other reason.

        After the jury returned to the courtroom, the family court

held a bench conference, stating:

           THE COURT: This is a bench conference on the record.
                 The reason the court is giving this instruction and
           to allow the rebuttal question is because the defendant
           testified on the relationship between the parties by saying
           she used drugs or marijuana and that -- well, the
           relationship was raised and that the inference also was
           left that she moved out for different reasons. That was
           the inference. And the court has also looked at the 403
           balancing factor, prejudicial versus probative, and finds
           this is more probative than prejudicial.

    The family court then instructed the jury as follows:

           THE COURT: . . . .
                 So, Ladies and Gentlemen, you are about to hear
           evidence that the defendant at another time may have
           committed other wrongs. This evidence, if believed by you,
           may be considered only on the issue of the relationship of
           the parties. You must not -- do not consider this evidence
           for any other reason. You must not use this evidence to
           conclude that because the defendant at another time may
           have committed other wrongs that he is a person of bad
           character and, therefore, must have committed the offense
           charged in this case.

    The State then called the CW as a rebuttal witness:

           Q. Ma’am, on January 13th, 2017, did you push the
           defendant before he hit you in the face?

           A.   No, I did not.



                                     12
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


           Q. In -- when you moved out in 2016, did you move out
           because he pushed you out of a chair in February of 2016?

           A.   Yes, yes.

    After the parties rested, during its instructions to the

jury, the family court instructed the jury in relevant part:

           [THE COURT:] Several times during the trial I’ve told you
           that certain evidence was allowed in this trial for a
           particular and limited purpose. When you consider that
           evidence, you must limit your consideration to that
           purpose.

                  . . . .

           You have heard evidence that the defendant at another time
           may have engaged in other acts. This evidence, if believed
           by you, may be considered only on the issue of defendant’s
           motive to commit the offense charged. Do not consider this
           evidence for any other reason. You must not use this
           evidence to conclude that because the defendant at other
           times may have engaged in other acts that he is a person of
           bad character and, therefore, must have committed the
           offense charged in this case. In considering the evidence
           for the limited purpose for which it has been received, you
           must weigh it in the same manner as you would all other
           evidence in this case and consider it along with all other
           evidence in this case.

           v.     Sentence and appeal

    On June 2, 2017, the jury convicted Feliciano of the

charged offense.     The family court sentenced Feliciano to

probation for two years with conditions and entered its judgment

that same day.

    2.     ICA proceedings

    On appeal to the ICA, Feliciano argued (1) the family court

abused its discretion when it allowed the State to cross-examine

Feliciano about the chair incident and allowed the State to call

the CW to rebut Feliciano’s testimony denying the chair


                                     13
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


incident; (2) the chair incident evidence should have been

excluded under HRE Rule 404(b);9 and (3) the limiting

instructions did not mitigate the prejudice from the chair

incident evidence.       Feliciano also argued that the nature of the

marital relationship, and the reasons why the CW moved out of

the house, were only “slightly relevant,” if at all, to either

party’s theory of the case.

      The State responded: (1) Feliciano “opened the door” to the

chair incident evidence by testifying on direct examination

about the alleged deterioration of the marriage due to the CW’s

marijuana use; and (2) the chair incident evidence independently

passed muster under HRE Rule 404(b).           The State also argued “the

entire defense was to portray [the CW] as an unfaithful and

intoxicated person of bad character[.]”            The State contended

“[d]efense counsel’s presentation at trial suggested the

evidence of [the CW’s] use of marijuana was very relevant[,]”

and that Feliciano adduced evidence of the CW’s marijuana use to

attack her character and credibility.


9     HRE Rule 404(b) provides in relevant part:

             Other crimes, wrongs, or acts. Evidence of other crimes,
             wrongs, or acts is not admissible to prove the character of
             a person in order to show action in conformity therewith.
             It may, however, be admissible where such evidence is
             probative of another fact that is of consequence to the
             determination of the action, such as proof of motive,
             opportunity, intent, preparation, plan, knowledge,
             identity, modus operandi, or absence of mistake or
             accident.


                                       14
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


    The ICA majority affirmed.         Feliciano, mem. op. at 2.         It

ruled the family court did not abuse its discretion by allowing

the State to (1) cross-examine Feliciano about the chair

incident, then (2) call the CW to rebut Feliciano’s testimony.

Feliciano, mem. op. at 21.       Specifically, the ICA majority

concluded: (1) Feliciano “opened the door” to the chair incident

evidence because Feliciano’s testimony “created at least the

strong impression that the CW’s marijuana usage had led to the

deterioration of the couple’s relationship and their temporary

separation” and the State was entitled to counter that

impression; (2) the chair incident evidence independently passed

muster under HRE Rule 404(b); and (3) the limiting instructions

mitigated any unfair prejudice.        Feliciano, mem. op. at 13-21.

    Judge Leonard dissented (“the ICA dissent”).             Feliciano,

mem. op. at 22 (Leonard, J., dissenting).

    3.     Certiorari application

    On certiorari, Feliciano presents the following question:

“Whether the ICA gravely erred when it concluded that ‘the

Family Court did not abuse its discretion in allowing the State

(1) to cross-examine Feliciano about the chair incident, and (2)

to call his wife, to rebut Feliciano’s testimony about the chair

incident.’”




                                     15
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                           III. Standards of review

A.     Evidentiary rulings

       “The appellate court applies ‘two different standards of

review in addressing evidentiary issues.             Evidentiary rulings

are reviewed for abuse of discretion, unless application of the

rule admits of only one correct result, in which case review is

under the right/wrong standard.’”            State v. Acker, 133 Hawaiʻi

253, 274, 327 P.3d 931, 952 (2014).

B.     Admissibility of prior bad acts

                    “[A] trial court’s balancing of the probative value
              of prior bad act evidence against the prejudicial effect of
              such evidence under HRE Rule 403 (1993) is reviewed for
              abuse of discretion.” State v. Cordeiro, 99 Hawaiʻi 390,
              404, 56 P.3d 692, 706 (2002) (quoting State v. Torres, 85
              Hawaiʻi 417, 421, 945 P.2d 849, 853 (App. 1997)). When such
              an abuse of discretion is identified, it is grounds to
              vacate a conviction unless it is harmless beyond a
              reasonable doubt. State v. Kazanas, 138 Hawaiʻi 23, 43, 375
              P.3d 1261, 1281 (2016).

State v. Gallagher, 146 Hawaiʻi 462, 470, 463 P.3d 1119, 1127

(2020) (alteration in original).

C.     Jury instructions

                    When jury instructions or the omission thereof are at
              issue on appeal, the standard of review is whether, when
              read and considered as a whole, the instructions given are
              prejudicially insufficient, erroneous, inconsistent, or
              misleading. Erroneous instructions are presumptively
              harmful and are a ground for reversal unless it
              affirmatively appears from the record as a whole that the
              error was not prejudicial. However, error is not to be
              viewed in isolation and considered purely in the abstract.
              It must be examined in the light of the entire proceedings
              and given the effect which the whole record shows it to be
              entitled. In that context, the real question becomes
              whether there is a reasonable possibility that error might
              have contributed to conviction. If there is such a
              reasonable possibility in a criminal case, then the error
              is not harmless beyond a reasonable doubt, and the judgment

                                        16
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              of conviction on which it may have been based must be set
              aside.

State v. Nichols, 111 Hawaiʻi 327, 334, 141 P.3d 974, 981 (2006)

(cleaned up).

                                IV.   Discussion

A.     The family court erred in ruling Feliciano “opened the
       door” to the chair incident

       Feliciano argues the ICA erred in concluding he “opened the

door” to the chair incident evidence.

       “This court has stated that the ‘opening the door’ doctrine

is essentially a rule of expanded relevancy.”              State v. Miranda,

147 Hawaiʻi 171, 183, 465 P.3d 618, 630 (2020) (citing State v.

Lavoie, 145 Hawaiʻi 409, 422, 453 P.3d 229, 242 (2019)).                  Under

the general formulation of this doctrine, “when one party

presents inadmissible evidence to the jury, the opposing party

is permitted to adduce pertinent evidence that would otherwise

be inadmissible in order to rebut the improperly introduced

evidence.”       Id. (citing Lavoie, 145 Hawaiʻi at 422, 453 P.3d at

242).      “The extent of this doctrine is limited, and it does not

allow a party to adduce inadmissible evidence for the purpose of

rebutting inferences raised by the introduction of admissible

evidence.”       Id. (citing Lavoie, 145 Hawaiʻi at 422-23, 453 P.3d

at 242-43).

       This court has not yet adopted the “opening the door”

doctrine.       See State v. Salavea, 147 Hawaiʻi 564, 577, 465 P.3d

                                        17
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


1011, 1024 (2020).     In this case, the “opening the door”

doctrine would in any event not have allowed admission of the

chair incident evidence because Feliciano’s testimony regarding

the CW’s marijuana use was admissible.          See State v. Calara, 132

Hawaiʻi 391, 402, 322 P.3d 931, 942 (2014) (“[A] defendant is

entitled to cross-examine a witness concerning the witness’s

drug use and addiction at or near the time of the incident to

the extent that it affected the witness’s perception or

recollection of the alleged event[.]” (cleaned up)).            Thus,

under the doctrine’s general formulation, Feliciano’s testimony

regarding the CW’s marijuana use was admissible and not properly

countered by the chair incident evidence.

     As noted by Judge Leonard in her dissent, however, the

State does not even argue on appeal that Feliciano introduced

inadmissible evidence and therefore opened the door to the

State’s introduction of inadmissible evidence.           Feliciano, mem.

op. at 24 (Leonard, J., dissenting).         Instead, the ICA majority

adopted the State’s argument that Feliciano offered evidence

that could be shown to be false or misleading in isolation, as

Feliciano’s testimony “created at least the strong impression

that the CW’s marijuana usage had led to the deterioration of

the couple’s relationship and their temporary separation.”

Feliciano, mem. op. at 13-14.        The ICA majority cited to Lavoie,

which recognized “authority from other jurisdictions for the

                                     18
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


proposition that the door may also be opened to inadmissible

evidence when a party offers admissible evidence that is false

or misleading if considered in isolation.”             Feliciano, mem. op.

at 12 (quoting Lavoie, 145 Hawaiʻi at 424, 453 P.3d at 244).10

       The ICA majority concluded the chair incident evidence

admissible under this iteration of the doctrine “to place

Feliciano’s testimony in its proper context and to correct the

allegedly false impression created by that testimony.”

Feliciano, mem. op. at 14.          According to the ICA majority,

Feliciano presented evidence “false or misleading if considered

in isolation” that portrayed the CW “as an unfaithful, drug-

abusing spouse who was responsible for the couple’s prior

separation, as well as for Feliciano’s conduct on the night he

struck her.”       Feliciano, mem. op. at 13.        It opined the chair

incident evidence challenged Feliciano’s account of the reason

for the couple’s separation; this evidence in turn “shed light

on the purportedly true nature of the couple’s relationship.”

Id.

       But as Judge Leonard noted in her dissent, this court may

have implicitly rejected this alternative formulation of the

“opening the door” doctrine.          See Feliciano, mem. op. at 24 n.1


10    This court concluded that “such a rule would not apply here even if
this court were to adopt it because no aspect of [the witness’s] testimony
was shown to be false or misleading.” Lavoie, 145 Hawaiʻi at 424, 453 P.3d at
244.


                                        19
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


(Leonard, J., dissenting).11          We need not decide whether we have

done so, however, as application of this formulation of the

doctrine is limited “to situations in which the originally

submitted evidence creates ‘significant prejudice.’”               State v.

Fukusaku, 85 Hawaiʻi 462, 497, 946 P.2d 32, 67 (1997).

Feliciano’s testimony did not create “significant prejudice.”

Whether Feliciano and the CW’s marriage was “rocky” and, if so,

whether the CW’s marijuana use contributed to the decline of

their marriage was barely relevant, if at all, to whether

Feliciano had committed abuse in the early morning hours of

January 14, 2017.        Any alleged lack of fidelity was also

unrelated to the elements of the offense.

       All in all, the ICA majority erred in concluding the chair

incident evidence was admissible under the “opening the door”

doctrine.       An “expanded rule of relevancy” cannot become a

vehicle for admitting otherwise clearly inadmissible and

11     In State v. Fukusaku, we stated:

                    We also disagree with the Prosecution’s contention
              that defense counsel “opened the door” to admission of the
              [luminol and phenolphthalein] test results. Although the
              Prosecution cites no authority, its argument appears to be
              based on the doctrine of “curative admissibility,” also
              known as “opening the door” or “fighting fire with fire.”
              Under this doctrine, when one party introduces inadmissible
              evidence, the opposing party may respond by introducing
              [their] own inadmissible evidence on the same issue. We
              note that this doctrine is subject to abuse and that most
              jurisdictions have limited its use to situations in which
              the originally submitted evidence creates significant
              prejudice.

85 Hawaiʻi 462, 497, 946 P.2d 32, 67 (1997) (cleaned up).


                                        20
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


prejudicial evidence.         As the “opening the door” doctrine is

inapplicable, the admissibility of the chair incident evidence

must be evaluated on its own merit.            See Lavoie, 145 Hawaiʻi at

425, 453 P.3d at 245.         The ICA majority also erred in this

regard.

B.     The chair incident evidence was not admissible under HRE
       Rule 404(b)

       1.     General principles regarding the admission of evidence
              under HRE Rule 404(b)

       Feliciano also argues the ICA majority erred by concluding

the chair incident evidence independently passes muster under

HRE Rule 404(b).        HRE Rule 404(b) provides in relevant part:

              (b) Other crimes, wrongs, or acts. Evidence of other
              crimes, wrongs, or acts is not admissible to prove the
              character of a person in order to show action in conformity
              therewith. It may, however, be admissible where such
              evidence is probative of another fact that is of
              consequence to the determination of the action, such as
              proof of motive, opportunity, intent, preparation, plan,
              knowledge, identity, modus operandi, or absence of mistake
              or accident.

“The list of permissible purposes in Rule 404(b) is not intended

to be exhaustive ‘for the range of relevancy outside the ban is

almost indefinite.’”         State v. Behrendt, 124 Hawaiʻi 90, 103, 237

P.3d 1156, 1169 (2010).

              Rule 404(b) was intended not to define the set of
              permissible purposes for which bad-acts evidence may be
              admitted but rather to define the one impermissible purpose
              for such evidence: a person who commits a crime probably
              has a defect of character; a person with a defect of
              character is more likely than people generally to have
              committed the act in question.

Id. (cleaned up).


                                        21
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


       “When evidence is offered for substantive reasons rather

than propensity, a trial court must additionally weigh the

potential prejudicial effects of the evidence against its

probative value under HRE Rule 403.”            Id.   HRE Rule 403 provides

that relevant evidence12 “may be excluded if its probative value

is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.”

       Thus, this court must determine (1) if the chair incident

evidence was probative of any fact of consequence other than

character and propensity; and, if so, (2) whether the probative

value of the evidence was substantially outweighed by the danger

of unfair prejudice to Feliciano.

       2.     The chair incident evidence was inadmissible under HRE
              Rule 404(b)

       In its limiting instruction to the jury, the family court

instructed the jury it was to consider the chair incident

evidence “on the issue of the relationship of the parties” to

purportedly provide context about Feliciano and the CW’s

relationship and “that the inference also was left that [the CW]

moved out for different reasons.”            In its closing instructions

12    “Relevant evidence” is defined broadly as “evidence having any tendency
to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the
evidence.” HRE Rule 401.


                                        22
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


to the jury, the family court then indicated it had admitted

Feliciano’s prior bad act to be considered by the jury “only on

the issue of defendant’s motive to commit the offense charged.”

     This court has upheld the admissibility of prior instances

of domestic abuse to prove particular issues that arise in

domestic abuse cases.      In State v. Clark, this court affirmed

the defendant’s conviction for the attempted second degree

murder of his wife.      83 Hawaiʻi 289, 307, 926 P.2d 194, 212

(1996).   During the jury trial, the wife recanted the charge,

although she had admitted to having told a detective and others

that the defendant had stabbed her.          83 Hawaiʻi at 292-93, 926

P.2d at 197-98.     The wife stated that her original story was “a

total lie[,]” thereby completely exculpating the defendant.               83

Hawaiʻi at 293, 926 P.2d at 198.          The State introduced into

evidence the wife’s original statements to impeach her

recantation, and the State was allowed to question the wife

regarding two police investigations of abuse between herself and

the defendant, during both of which the wife initially

exculpated the defendant, but later stated he was violent.               Id.

     This court concluded the trial court properly admitted

evidence of the two police investigations.          83 Hawaiʻi at 302,

926 P.2d at 207.     With respect to relevance, this court held:

           [W]e hold that, where a victim recants allegations of
           abuse, evidence of prior incidents of violence between the
           victim and the defendant are relevant to show the trier of


                                     23
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


              fact the context of the relationship between the victim and
              the defendant, where, as here, that relationship is offered
              as a possible explanation for the victim’s recantation.

Id.13

        Clark, however, is clearly distinguishable.            Clark was

limited to admitting prior incidents of domestic violence to

show the context of the relationship between the defendant and

the victim to explain the victim’s recantation.              Unlike Clark,

the context of the relationship between the CW and Feliciano was

not offered as a possible explanation for the victim’s

recantation, “a central fact of consequence.”              In this case, the

CW’s reason for moving out of their home eleven months before

the alleged incident underlying the abuse charge was not a

“central fact of consequence” as to whether Feliciano committed

the charged offense.         The chair incident evidence was not

admissible under HRE Rule 404(b) to show the context of the

relationship between Feliciano and the CW.

        The ICA majority also opined, however, that the full

context of Feliciano and the CW’s relationship bore on

Feliciano’s self-defense justification.             Feliciano was charged

with intentionally, knowingly, or recklessly causing physical

13    We also held the probative value of the prior acts outweighed prejudice
where the relationship between the defendant and the wife was offered to
explain a central fact of consequence –- the wife’s recantation. 83 Hawaiʻi
at 303, 926 P.2d at 208; see also State v. Asuncion, 110 Hawaiʻi 154, 165-66,
129 P.3d 1182, 1193-94 (App. 2006) (concluding evidence of prior acts of
domestic violence was admissible where defendant’s girlfriend recanted a
portion of the statement she gave to police regarding abuse by the
defendant).


                                        24
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


abuse of a family or household member in violation of

HRS § 709-906(1).14        Feliciano’s asserted self-defense

justification placed his state of mind in dispute.15               The ICA

majority ruled the context of the couple’s relationship,

including Feliciano’s alleged prior abuse of the CW, probative

of whether he reasonably believed that striking the CW was

immediately necessary for the purpose of protecting himself

against the CW’s alleged use of unlawful force against him.

Feliciano, mem. op. at 15.

       We have difficulty understanding the logic of how a

defendant’s prior acts of domestic abuse against a complaining

witness would be so probative; it appears that the ICA

majority’s reasoning would effectively vitiate HRE Rule 404(b)’s

general preclusion of a defendant’s prior bad acts in domestic

violence cases.        Admission of the chair incident evidence on

these grounds would show propensity towards physical abuse, the

very inference HRE Rule 404(b) prohibits.             Thus, the chair

14    Because HRS § 709-906 does not specify the state of mind required,
HRS § 702-204 (2014) provides the default state of mind. HRS § 702-204
states in relevant part: “When the state of mind required to establish an
element of an offense is not specified by the law, that element is
established if, with respect thereto, a person acts intentionally, knowingly,
or recklessly.”

15    See HRS 703-304 (2014) (“the use of force upon or toward another person
is justifiable when the actor believes that such force is immediately
necessary for the purpose of protecting himself against the use of unlawful
force by the other person on the present occasion.”); see also State v.
Arakawa, 101 Hawaiʻi 26, 32-33, 61 P.3d 537, 543-44 (App. 2002) (“Defense
counsel claimed Arakawa was justified in that he acted in self-defense,
thereby putting in dispute what Arakawa’s state of mind was at the time he
struck Carmichael.” (cleaned up)).


                                        25
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


incident evidence was not admissible under HRE Rule 404(b) on

these grounds to rebut Feliciano’s self-defense justification.16

C.     The chair incident evidence should have been excluded by
       HRE Rule 403

       Even if the chair incident evidence had been admissible

under the “opening the door” expanded relevancy doctrine or

under HRE Rule 404(b), it should in any event have been

precluded under HRE Rule 403.           Under HRE Rule 403, relevant
16    The chair incident evidence was also not admissible under HRE Rule
404(b) for the other bases stated by the ICA majority.

      The ICA majority also concluded that the chair incident evidence was
admissible to test Feliciano’s credibility after he testified that the CW’s
marijuana use led to the couple’s previous separation eleven months earlier.
Feliciano, mem. op. at 14-15. It also ruled the CW’s rebuttal testimony
admissible to impeach Feliciano’s credibility on the grounds he had denied
the CW had moved out because of the chair incident. Feliciano, mem. op. at
15.

      HRE Rule 404(b) also provides that evidence of a witness’s character is
admissible as provided in HRE Rule 608. HRE Rule 608(b) (1993) states in
relevant part: “(b) Specific instances of conduct. Specific instances of a
witness, for the purpose of attacking the witness’ credibility, if probative
of untruthfulness, may be inquired into on cross-examination of the witness
and, in the discretion of the court, may be proved by extrinsic evidence.”
The commentary to HRE Rule 608 states that subsection (b) “allows cross-
examination of the witness relative to specific collateral conduct to the
extent that such conduct is relevant to veracity. Such conduct may not be
independently proved even if the witness expressly denies it.”

      Feliciano, however, did not testify that the CW moved out due to her
marijuana use or deny that the CW moved out because of the chair incident;
rather, he maintained he did not know why the CW had moved out of the home.
Despite Feliciano’s testimony, a fact-finder could infer that the chair
incident played a part in the CW moving out. Any possible relevance of
whether Feliciano was truthful regarding what led to CW moving out eleven
months earlier was so tangential, however, that, in any event, it should have
been precluded by HRE Rule 403 as discussed below.

      Finally, the ICA majority also ruled the chair incident admissible to
rehabilitate the CW’s character and credibility, which Feliciano had sought
to undermine through his testimony. Feliciano, mem. op. at 15. However, the
CW’s marijuana usage and Feliciano seeing the CW sleeping next to his friend
had been raised in the State’s direct examination of the CW. The CW’s reason
for moving out does not rehabilitate her character and credibility; the CW
did not testify as to why she had moved out.


                                        26
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


evidence “may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless

presentation of cumulative evidence.”

      This court has set forth a variety of factors a trial court

must consider when weighing probative value versus prejudicial

effect, which include

           [(1)] the strength of the evidence as to the commission of
           the other crime, [(2)] the similarities between the crimes,
           [(3)] the interval of time that has elapsed between the
           crimes, [(4)] the need for the evidence, [(5)] the efficacy
           of alternative proof, and [(6)] the degree to which the
           evidence probably will rouse the jury to overmastering
           hostility.

Gallagher, 146 Hawaiʻi at 470, 463 P.3d at 1127.           This court

stated that

           [w]hile these factors provide guidance as to the elements
           to consider, the court’s underlying HRE Rule 403 evaluation
           remains whether the probative value of the evidence of
           prior acts is substantially outweighed by its potential for
           unfair prejudice. Each factor must therefore be considered
           in light of the purpose for which the evidence was
           offered[.]

Id.

      Here, even if the chair incident evidence had any probative

value, its probative value was substantially outweighed by its

potential for unfair prejudice.        The jury could have inferred

that Feliciano had physically abused the CW in the past by

pushing her out of a chair and acted in the same manner when he

struck the CW in the face in the charged offense.            “[G]iven the

                                     27
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


justifiable stigma attached to domestic abusers in the eyes of

the public, evidence that [Feliciano] had committed domestic

abuse was highly likely to ‘rouse the jury to overmastering

hostility’ towards him.”          Lavoie, 145 Hawaiʻi at 426, 453 P.3d at

246.

       The potential for unfair prejudice substantially outweighed

the probative value of the chair incident and, therefore, the

chair incident evidence should in any event have been excluded

under HRE Rule 403.         See Clark, 83 Hawaiʻi at 303, 926 P.2d at

208.

D.     The family court’s limiting instructions did not mitigate
       the prejudice resulting from the erroneous admission of the
       chair incident evidence

       “A jury is presumed to follow the court’s instructions.”

State v. Webster, 94 Hawaiʻi 241, 248, 11 P.3d 466, 473 (2000).

“However, the ability to cure potential misuse of the evidence

with a limiting instruction presupposes that the court correctly

instructed the jury as to the evidence’s proper use.”

Gallagher, 146 Hawaiʻi at 475, 463 P.3d at 1132.              The family

court’s first limiting instruction, given before the CW’s

rebuttal testimony, instructed the jury that the chair incident

evidence could be considered only on the issue of the

relationship of the parties.          As the ICA dissent opined,

however, that instruction was prejudicially insufficient as it

did not prevent the jury from, for example, concluding that the

                                        28
  ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


couple’s relationship was an abusive one and therefore Feliciano

was more likely to have committed the charged offense.

Feliciano, mem. op. at 34 (Leonard, J., dissenting).

     The family court then instructed the jury that the chair

incident evidence could be only considered on the issue of the

Feliciano’s motive to commit the charged offense.             “[E]vidence

of motive is admissible to prove the state of mind that prompts

a person to act in a particular way; an incentive for certain

volitional activity.       Thus, proof of motive may be relevant in

tending to refute or support the presumption of innocence.”

State v. Fetelee, 117 Hawaiʻi 53, 84, 175 P.3d 709, 740 (2008)

(cleaned up).

     Here, the alleged “volitional activity” was the alleged

punch.    The ICA majority did not specify how the chair incident

led to Feliciano’s motivation for the alleged volitional

activity.     The issue for the jury was whether Feliciano

intentionally, knowingly, or recklessly caused physical abuse to

CW in the early morning hours of January 14, 2017, in violation

of HRS § 709-906(1), not Feliciano’s underlying motivation for

doing so.

     “It was incumbent upon the court to issue a limiting

instruction that properly instructed the jury as to the

legitimate uses of the prior incident[] after the court admitted

the misconduct evidence, particularly in light of its great

                                      29
     ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


potential for misapplication by the jury.”             Gallagher, 146

Hawaiʻi at 476, 463 P.3d at 1133.            The family court and the ICA

majority therefore also erred in allowing the jury to consider

the chair incident evidence for motive.

D.     The family court’s error in admitting the chair incident
       evidence was not harmless beyond a reasonable doubt

       Finally, we agree with Feliciano that the improper

admission of the chair incident evidence was not harmless beyond

a reasonable doubt.         “In applying the harmless beyond a

reasonable doubt standard, the court is required to examine the

record and determine whether there is a reasonable possibility

that the error complained of might have contributed to the

conviction.”       146 Hawaiʻi at 481, 463 P.3d at 1138 (cleaned up).

       There was a reasonable possibility that the improper

admission of the evidence could have contributed to Feliciano’s

conviction.       The critical issue at trial was whether Feliciano’s

act in striking the CW in the face was abuse or in self-defense.

As noted, this case was largely a credibility contest; this was

not a case “[w]here there is a wealth of overwhelming and

compelling evidence tending to show the defendant guilty beyond

a reasonable doubt[.]”         State v. Toyomura, 80 Hawaiʻi 8, 27, 904

P.2d 893, 912 (1995).         Admission of the evidence could have

contributed to the conviction and was therefore not harmless

beyond a reasonable doubt.


                                        30
  ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER   ***


                             V.    Conclusion
    Based upon the reasons stated, we vacate the ICA’s

September 28, 2020 judgment on appeal and the family court’s

June 2, 2017 judgment, and we remand to the family court for

further proceedings consistent with this opinion.

William H. Jameson, Jr.,                  /s/ Mark E. Recktenwald
for petitioner
                                          /s/ Paula A. Nakayama
Charles E. Murray III,
for respondent                            /s/ Sabrina S. McKenna

                                          /s/ Michael D. Wilson

                                          /s/ Todd W. Eddins




                                     31